DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed December 27, 2021, is entered.  Applicant amended claims 1 and 6 and added claims 7 and 8.  Claims 1-8 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 defines a molar ratio of “more than 5:5,” but is unclear as to which salt is included in a greater amount.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2016/0028115) in view of Lee et al. (U.S. Publication No. 2019/0267621), Abe et al. (U.S. Publication No. 2017/0222268) and Kawakami et al. (U.S. Publication No. 2014/0038062).
With respect to claims 1, 2, 3, and 6, Kim teaches an electrolytic solution and an electrochemical device containing the same, wherein the electrolytic solution comprises LiPF6 and LiFSI mixed in a molar ratio of 10:90 to 50:50.  Paragraphs 1 and 18-22.
Kim further teaches the electrolytic solution comprises an additive, such as lithium difluoro bis(oxalato)phosphate, which is an oxalate salt within the scope of the claimed invention.  Paragraph 23.  The oxalate is present in an amount of 0.5 wt.% to 1.5 wt.%.  Paragraph 26.
Kim teaches the salt and additive are dissolved in an organic solvent.  Paragraph 27.  Kim teaches the solvent can include any one of propylene carbonate (PC), ethylene carbonate (EC), ethyl methyl carbonate (EMC) and diethyl carbonate (EC) or a mixture of two or more.  Paragraph 29.
Kim is explicitly silent as to the volume ratio and whether the solvent includes one each of a cyclic carbonate and a chain carbonate.
However, Lee, which deals with electrolytes for secondary batteries, teaches an organic solvent for an electrolytic solution comprises a combination of mixture of cyclic carbonate, such 
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use EC or PC and EMC or DEC in a volume ratio of 1:1 to about 1:9 in the electrolytic solution taught by Kim because Lee teaches doing so improves the charge/discharge performance of the battery that utilizes the electrolytic solution.
Kim is also explicitly silent as to the concentration of the LiFSI and LiPF6.
However, Abe, which deals with aqueous electrolytes, teaches a lithium salt designated as a first lithium salt that is also a combination of LiFSI and LiPF6.  Paragraphs 30-32.  Abe teaches the concentration is between 0.2 M to 2.5 M.  Paragraph 33.  Additionally, Abe’s preferred ranges are 1.1 M to 1.6 M.  Paragraph 33.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Kim and Abe is the use of a known technique to improve a similar electrolytic solution in the same way.  Both Kim and Abe teach an electrolytic solution wherein the lithium salt component is a combination of LiFSI and LiPF6.  Abe teaches an effective concentration for such a lithium salt is 0.2 M to 2.5 M.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize an overlapping and similar concentration range in Kim’s electrolytic solution because Abe teaches this to be an effective amount, meaning the modification has a reasonable expectation of success.

Modified Kim teaches the lithium oxalate salt is difluoro bis(oxalato)phosphate and is silent as to whether the lithium oxalate salt is LiPF4(C2O4).
However, Kawakami, which deals with electrolytes for lithium secondary batteries, teaches difluoro bis(oxalato)phosphate and tetrafluorooxolatephosphate are recognized equivalents as lithium salts.  Paragraph 235.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize tetrafluorooxolatephosphate in place of difluoro bis(oxalato)phosphate because Kawakami teaches the two are equivalents, meaning the modification has a reasonable expectation of success.
With respect to claim 7, modified Kim teaches the electrolytic solution comprises LiPF6 and LiFSI mixed in a molar ratio of 10:90 to 50:50.  Paragraphs 1 and 18-22.
As per the MPEP, a prima facie case of obviousness is present where claimed ranges or amounts are close.  MPEP 2144.05(I) (internal citation omitted).  Specifically, when the claimed range and the prior art range are so close that one skilled in the art would expect them to have the same properties, a prima facie case of obviousness is established.  MPEP 2144.05(I) (internal citation omitted)
In this case, Kim teaches a ratio of 50:50 and Applicant’s claimed range covers a ratio of 50.1:49.9, for example.  It’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the minor deviation in the molar ratio, which is prima facie obvious.
Furthermore, Examiner notes Kim’s disclosure regarding the ratio is clear that LiPF6 (non-imide based salt) should not exceed the upper limit in the 10:90 ratio, but does not indicate LiFSI (imide based salt) leads to different properties if included in trace amounts above the stated range. 
(4)
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2016/0028115) in view of Lee et al. (U.S. Publication No. 2019/0267621), Abe et al. (U.S. Publication No. 2017/0222268) and Kawakami et al. (U.S. Publication No. 2014/0038062), as applied to claims 1-3, 6 and 7 above, and further in view of Abe et al. (U.S. Publication No. 2013/0071733) (“Abe2” herein).
With respect to claims 4 and 5, modified Kim is silent as to the presence of a sulfonic ester in the electrolytic solution.
However, Abe2, which deals with electrolytic solutions, teaches 0.001 to 5% by mass sulfonic ester is added to an electrolytic solution to improve the electrochemical characteristics in a broad temperature range.  Paragraphs 25-27.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Kim, Lee, Abe and Kawakami, as combined above, so that the electrolytic solution includes a sulfonic ester because Abe2 teaches doing so improves the electrochemical characteristics in a broad temperature range.
In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, the art of record teaches an electrolytic solution meeting each requirement of the claimed invention.
(5)
Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2016/0028115) in view of Lee et al. (U.S. Publication No. 2019/0267621), Abe et al. (U.S. Publication No. 2017/0222268) and Kawakami et al. (U.S. Publication No. 2014/0038062), as applied to claims 1-3, 6 and 7 above, and further in view of Fujihara et al. (U.S. Publication No. 2005/0191553).
With respect to claims 4, 5 and 8, modified Kim is silent as to the presence of a carbonic ester in the electrolytic solution.
However, Fujihara, which deals with lithium secondary batteries, teaches vinylene carbonate is added to an electrolytic solution in an amount of 0.1 to 5.0 wt% to form a surface film, wherein the electrolyte also contains an oxolato complex.  Paragraph 33.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Kim, Lee, Abe and Kawakami, as 
Finally, regarding the reductive composition potential of the ester compound, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, the art of record teaches an electrolytic solution meeting each requirement of the claimed invention.
(6)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.
(7)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759